___________

                                  No. 95-2828
                                  ___________

Ricky Davis,                          *
                                      *
           Appellant,                 *
                                      *   Appeal from the United States
     v.                               *   District Court for the
                                      *   Eastern District of Missouri.
Helen Scott; Tom Villmer;             *
James Purkett; Ian Wallace,           *
                                      *
           Appellees.                 *


                                  ___________

                   Submitted:     May 13, 1996

                         Filed:   August 23, 1996
                                  ___________

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and WOLLMAN,
      Circuit Judge.

                                  ___________

BOWMAN, Circuit Judge.


     Ricky Davis, an inmate at the Farmington Correctional Center (FCC)
in Missouri, initiated this 42 U.S.C. § 1983 (1994) action pro se,
claiming, inter alia, that prison officials Helen Scott, Tom Villmer, James
Purkett, and Ian Wallace failed to protect him from an assault by another
inmate.   The District Court1 granted summary judgment in favor of the
prison officials, concluding that in the absence of any particularized
threat to Davis's safety, the prison officials had acted reasonably in
returning Davis to the general population.      For reversal, Davis argues that
the District Court erred in: (1) granting the defendants' motion for
summary judgment on his claim that the prison officials were deliberately




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
indifferent to his safety; and (2) refusing to appoint counsel.              We affirm.


        The facts relevant to this appeal are undisputed.             Davis, a prison
informant, transferred to FCC from Jefferson City Correctional Facility in
1991.       Upon his arrival at FCC, Davis was placed in protective custody
because he had known enemies in the general prison population.2                       In
February 1994, prison officials held a classification hearing to determine
whether Davis should be returned to the general population.                      At that
hearing,      Davis   could   not   name   any   specific   enemies   in   the   general
population, and it was determined that his known enemies were no longer
inmates at FCC.       Davis nevertheless requested to stay in protective custody
because he believed that friends of his departed enemies remained at FCC
and might try to harm him if he were released to the general population;
he was unable, however, to provide prison officials with the names of any
such inmates.     Davis thus having failed to show that there was any specific
threat to his safety, he was




        2
         The FCC policy on protective custody states:
        [A]n inmate request[ing] protective custody . . . must
        present evidence or information which will support the
        request.   . . . [The evidence] must be sufficient to
        warrant placement in protective custody as determined by
        the protective custody committee and approved by the
        institution head.

Missouri   Department  of   Corrections   and  Human   Resources,
Institutional Services Policy and Procedure Manual, Procedure No.
IS21-1.3 § III. B.2 (1991).     Evidence supporting a protective
custody request may include any or all of the following:

        (a) description of the event leading to the request
        . . ., (b) injuries sustained . . . (c) alleged enemy's
        name, and/or number, (d) alleged enemy's work area, (e)
        description   of   the   alleged   enemy,  (f)   picture
        identification of the alleged enemy, (g) alleged enemy's
        housing area, and/or, (h) other information which will
        lead to solid evidence during the investigation.

Id.

                                           -2-
returned to the general population.            On March 10, 1994, while standing
near the FCC gym, Davis was hit in the back of the head.                He sustained
minor injuries including a bump and a small cut.


       Davis argues that the District Court erred in granting summary
judgment to the defendant prison officials on his claim that they violated
his constitutional right to protection from assaults by other inmates.               We
review de novo the decision to grant a summary judgment motion.             Maitland
v. University of Minn., 43 F.3d 357, 360 (8th Cir. 1994).              We will affirm
the grant of summary judgment if the record shows there is no genuine issue
of material fact and that the prevailing party is entitled to judgment as
a matter of law.      Id.; see also Fed. R. Civ. P. 56(c).         After carefully
reviewing the record, we are convinced that the District Court properly
granted summary judgment in favor of the defendants.


       The Eighth Amendment imposes upon prison officials, among other
things, the duty to take reasonable measures            "`to protect prisoners from
violence at the hands of other prisoners.'" Farmer v. Brennan, 114 S. Ct.
1970, 1976 (1994) (quoting Cortes-Quinones v. Jimenez-Nettleship, 842 F.2d
556, 558 (1st Cir.) (internal quotation marks and citation omitted), cert.
denied, 488 U.S. 823 (1988)).          "Being violently assaulted in prison is
simply not `part of the penalty that criminal offenders pay for their
offenses against society.'"       Id. at 1977.    Nevertheless, "[i]t is not . .
. every injury suffered by one prisoner at the hands of another that
translates into constitutional liability for prison officials responsible
for the victim's safety."        Id.


       To prevail on an Eighth Amendment failure-to-protect claim, an inmate
must   make    two   showings.     First,   he   must    demonstrate    "that   he   is
incarcerated under conditions posing a substantial risk of serious harm."
Id. at 1977.    Second, the inmate must show that the official "knows of and
disregards an excessive risk to inmate health or safety; the official must
both be aware of facts from




                                         -3-
which the inference could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference."         Id. at 1979.     Thus, it is
not enough that a reasonable person would have been aware of the risk; the
prisoner must demonstrate by facts, and reasonable inferences therefrom,
that the particular defendant was aware of the substantial risk at issue.
Id. at 1981.     The Supreme Court has cautioned, however, that under this
standard a prison official would not necessarily escape liability just
because he could not verify a particular risk, if he strongly suspected the
risk to exist.    Id. at 1982.


     In this case, prison officials conducted a classification hearing to
determine whether it was appropriate to return Davis to the general
population.    At the time of the hearing, the inmates on Davis's enemies
list were no longer incarcerated at FCC.          While Davis explained that he
feared someone would attack him if he returned to the general population,
he could not provide prison officials with the names of any of his would-be
attackers.    Davis's statements that friends of his enemies remained in the
general population were equally vague and unsubstantiated.       As the Supreme
Court has reminded us, we do not take the duty of prison officials to
provide for the safety of inmates lightly.           Id. at 1986 (Blackmun, J.
concurring).      However,   there   being   no   solid   evidence   here   of   an
identifiable serious risk to Davis's safety, the prison officials were not
deliberately indifferent in returning him to the general prison population,
and they were entitled to summary judgment.       See Robinson v. Cavanaugh, 20
F.3d 892, 895 (8th Cir. 1994) (per curiam) (affirming summary judgment in
favor of defendants on failure-to-protect claim where inmate failed to
demonstrate that prison officials acted with deliberate indifference by not
placing him in protective custody based on general fear for his safety).


     Davis also argues that the District Court erred in denying his
multiple requests for appointment of counsel.         We review such




                                      -4-
rulings under the abuse-of-discretion standard.   Swope v. Cameron, 73 F.3d
850, 851-52 (8th Cir. 1996).     "Indigent civil litigants do not have a
constitutional or statutory right to appointed counsel."       Edgington v.
Missouri Dep't of Corrections, 52 F.3d 777, 780 (8th Cir. 1995).    The trial
court has broad discretion to decide whether both the plaintiff and the
court will benefit from the appointment of counsel, taking into account the
factual and legal complexity of the case, the presence or absence of
conflicting testimony, and the plaintiff's ability to investigate the facts
and present his claim.   Swope, 73 F.3d at 852; In re Lane, 801 F.2d 1040,
1043-44 (8th Cir. 1986).


     Here, Davis's claims were not factually or legally complex.       There
was no material conflict in the evidence relevant to his failure-to-protect
claim.      His written presentations to the court, including a lengthy
response to defendants' motion for summary judgment, were clear and
detailed, illustrating his ability to investigate the facts and present his
claims.     In these circumstances, we cannot say that the District Court
abused its discretion in refusing to appoint counsel.   See Phelps v. United
States Fed. Gov't., 15 F.3d 735, 737 (8th Cir.), cert. denied, 114 S. Ct.
2118 (1994).


     For the foregoing reasons, the judgment of the District Court is
affirmed.


     A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -5-